Name: COMMISSION REGULATION (EEC) No 1379/93 of 7 May 1993 amending Regulation (EEC) No 2293/92 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme referred to in Article 7
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  farming systems
 Date Published: nan

 5 . 6. 93 Official Journal of the European Communities No L 136/17 COMMISSION REGULATION (EEC) No 1379/93 of 7 May 1993 amending Regulation (EEC) No 2293/92 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme referred to in Article 7 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, aid and, secondly, the scale of set-aside compensation in the Community ; Whereas, moreover, the additional aid must be financed in accordance with the same principle as was observed for national Portuguese aid ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as amended by Regulation (EEC) No 364/93 (2), and in particular Article 1 2 thereof, HAS ADOPTED THIS REGULATION :Whereas eligibility for the compensatory payment under the general scheme referred to in Article 2 (5) of Regula ­ tion (EEC) No 1765/92 is subject to an obligation on the part of the producer concerned to set aside part of his land ; whereas the detailed rules of application are laid down by Commission Regulation (EEC) No 2293/92 (3) ; Whereas in some Community regions agricultural parcels have been subdivided by reducing the width of such parcels ; whereas certain holdings require that such parcels can also be used as part of their set-aside obliga ­ tions ; Whereas Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (4) lays down the penalties applicable, particularly in the case of incorrect set-aside declarations ; whereas the corresponding provi ­ sions of Regulation (EEC) No 2293/92 should adjusted ; Article 1 Regulation (EEC) No 2293/92 is hereby amended as follows : 1 . the following subparagraph is added to Article 3 ( 1 ) : 'To satisfy the set-aside obligations in the marketing years after 1993/94, Member States may take into consideration entire parcels of less than 20 metres in width in regions where such parcels constitue a tradi ­ tional form of fragmentation.' ; 2. Article 5 is replaced by the following : 'Article 5 1 . If the declared set-aside exceeds the percentage laid down in Article 7 of Regulation (EEC) No 1765/92, the compensation provided for in para ­ graph 5 of that Article shall be limited to the areas corresponding to that percentage plus 10 % , or at most one hectare. The first subparagraph shall not affect the extent of the maximum area eligible for compensatory payments to producers of arable crops. 2. If the declared set-aside is smaller than the area corresponding to the percentage laid down in Article 7 of Regulation (EEC) No 1765/92, the maximum area eligible for compensatory payments to producers of arable crops shall be calculated on the basis of the declared area set aside and pro rata to the various crops . Whereas in Portugal, Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transi ­ tional measures governing the common organization of the market in cereals and rice in Portugal (*), as amended by Regulation (EEC) No 738/93 (6), provides for direct aid per hectare for certain cereals during a transitional period ; whereas, pursuant to Article 7 of Regulation (EEC) No 1765/92, account must be taken of that aid when calculating compensation for the obligation to set aside land in accordance, first, with the relative size of the area of each of the cereals eligible for the aforementioned (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 42, 19 . 2. 1993, p. 3 . 0 OJ No L 221 , 6. 8 . 1992, p. 19 . (4) OJ No L 391 , 31 . 12. 1992, p. 36 . 3 . The pro rata rule referred to in paragraph 2 shallalso be applicable in cases where Article 9 (4) of Regu ­ lation (EEC) No 3887/92 applies.' ; O OJ No L 362, 27. 12. 1990, p. 28 . (6 OJ No L 77, 31 . 3 . 1993, p. 1 . No L 136/18 Official Journal of the European Communities 5. 6 . 93 3 . the following Article 5a is added to Title III : 'Article 5a In the case of Portugal, the compensation referred to in Article 7 (5) of Regulation (EEC) No 1765/92 shall be increased by the amounts listed in the Annex. Those amounts shall be financed in accordance with Article 5 of Regulation (EEC) No 3653/90 .' ; 4. the Annex to this Regulation is hereby added. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1993 . For the Commission Rene STEICHEN Member of the Commission 5 . 6. 93 Official Journal of the European Communities No L 136/ 19 ANNEX ADDITIONAL COMPENSATION FOR SET-ASIDE IN PORTUGAL (ECU/tonne) Year 1993/94 1994/95 1995/96 1996/97 1997/98 1998/99 1999/00 2000/01 2001 /02 2002/03 Additional compensation 24,54 22,25 19,95 17,62 15,26 12,87 10,45 7,98 5,44 2,82